Exhibit 10.4

FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is dated as of May 1,
2008 and is made between CYPRESS SEMICONDUCTOR CORPORATION, as Landlord, and
SUNPOWER CORPORATION, as Tenant, to be a part of that certain Office Lease
Agreement and all exhibits thereto, dated for reference purposes only as of May
15, 2006 (the “Original Lease”), concerning approximately 43,732 rentable square
feet (“RSF”), located within the Premises stated in the Original Lease. The
Premises are located within the Building commonly known as Building #3,
(the“Building”), located at 3939 N. First Street (the “Land”) as shown on the
floor plan on Exhibit A to the Original Lease.


Landlord and Tenant now desire to modify the Original Lease and, in
consideration of the mutual promises contained herein and for the other good and
valuable consideration, the receipt and sufficiency of which the parties hereby
acknowledge, Landlord and tenant hereby agree, intending to be bound thereby,
that the Original Lease is modified and supplemented in accordance with the
terms and conditions set forth below:
 
1.  
Basic Terms Item #9 of the Original Lease is hereby amended to state in its
entirety as follows:

 
                                                                              
 
Lease 
Months
Monthly Base
Rent / SF
Rentable
Square Feet
Monthly
Base
1-2 $0.00 / SF 43,732 $ - 3-8  $2.16 / SF 43,732 $94,461  9-12 $2.16 / SF 45,840
$99,014 13-14 $2.25 / SF 45,840 $103,140 15-24 $2.25 / SF 51,228 $115,263 25-36
$2.34 / SF 55,594 $130,190 37-48 $2.43 / SF 55,594 $135,093 49-60 $2.53 / SF
55,594  $140,653        

 


 
2.  
The monthly Base Rent remains unchanged through the 8th month (or December 31,
2006) as per Original Lease.  However, Article 2, Section 2.1, is hereby amended
such that the monthly Base Rent shall be adjusted to include the additional
space added pursuant to Section 1 of this Fourth Amendment.  Effective during
the 9th month of the term (or January 1, 2007), the monthly Base Rent shall be
adjusted to include the additional 2,108 RSF, effective during the 15th month of
the term (or July 1, 2007), the monthly Base Rent shall be adjusted to include
the additional 5,388 RSF and, effective during the 25th month of the term (or
May 1, 2008), the monthly Base Rent shall be adjusted to include the additional
4,366 RSF, in each case as shown in the Base Rent Table in Basic Terms Item #9
as amended by this Fourth Amendment.

 
1

--------------------------------------------------------------------------------


3.  
Article 3, Section 3.3 shall be amended to state the adjustment of Tenant’s
Prorata Share of Excess Operating Expenses as follows:

 
"Tenant's Prorata Share of Excess Operating Expenses" (based on the rentable
square footage of the Premises divided by 61,975 the total rentable square
footage of the Building), shall mean 92% of the Excess Operating Expenses for
the applicable calendar year.  Landlord agrees to credit Tenant $1,134 for SLM’s
office electrical use and $1,746 for Landlord’s data center electrical use per
month against Tenant’s Prorata Share of Excess Operating Expenses for the
Electric and N. Gas line items outlined Exhibit C.  These two credits are
estimates and may be adjusted from time to time based on varying electric loads.
 
4.  
Exhibit “A”, the Floor Plan of the Original Lease shall be amended as shown in
Exhibit A-1 of this Fourth Amendment.

 
5.  
In the event of any inconsistency between this Fourth Amendment and the Original
Lease, the terms in this Fourth Amendment shall prevail. Except as modified
herein, the Original Lease remains in full force and effect.

 
6.  
The Original Lease, as amended by this Fourth Amendment, constitutes the entire
agreement between the parties and supersedes any previous agreements between the
parties with respect to the subject matter of this Fourth Amendment.  If any
provision of this Fourth Amendment is held to be illegal, invalid or
unenforceable, in whole or in part, such provision will be modified to the
minimum extent necessary to make it legal, valid and enforceable, and the
legality, validity and enforceability of the remaining provisions will not be
affected thereby.

 
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first set forth above.
 
 

  CYPRESS SEMICONDUCTOR CORP:          
 
By:
/s/Neil Weiss      Name Neil Weill       Title Sr. Vice President Treasurer    
 Date  8/12/08  

        SUNPOWER CORPORATION          
 
By:
/s/ E. Hernandez      Name E. Hernandez      Title CFO      Date  6/10/08  

 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT A-1


(FOURTH AMENDMENT TO LEASE)
 
Floor Plan of Fourth Amendment to Lease [floorplan.jpg]
 
 
 
3

--------------------------------------------------------------------------------

 





